UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-27622 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1796693 (I.R.S. Employer Identification No.) P.O. Box 1128 Abingdon, Virginia (Address of principal executive offices) 24212-1128 (Zip Code) 276-628-9181 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company (See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Act). Large Accelerated FileroAccelerated FileroNon-Accelerated Filer oSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 7,684,401 shares of common stock, par value $0.625 per share, outstanding as ofMay 14, 2014 1 Highlands Bankshares, Inc. FORM 10-Q For the Quarter Ended March 31, 2014 INDEX PART I. FINANCIAL INFORMATION PAGE Item 1.Financial Statements Consolidated Balance Sheets at March 31, 2014 (Unaudited) and December 31, 2013 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2014 and 2013 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months Ended March 31, 2014 and 2013 5 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2014 and 2013 6 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Three Months Ended March 31, 2014 and 2013 7 Notes to Consolidated Financial Statements (Unaudited) 8-36 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37-42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4.Controls and Procedures 43 PART II.OTHER INFORMATION Item 1.Legal Proceedings 43 Item 1A. Risk Factors 44 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3.Defaults Upon Senior Securities 44 Item 4.Mine Safety Disclosures 44 Item 5.Other Information 44 Item 6.Exhibits 44 SIGNATURES AND CERTIFICATIONS 45 2 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets (Amounts in thousands) (Unaudited) March 31, 2014 (Note 1) December 31, 2013 ASSETS Cash and due from banks $ $ Federal funds sold Total Cash and Cash Equivalents Investment securities available for sale(amortized cost $54,996 atMarch 31, 2014, $56,582 at December 31, 2013) Other investments, at cost Loans, net of allowance for loan losses of$6,679 at March 31, 2014, $6,825 at December 31, 2013 Premises and equipment, net Deferred tax assets Interest receivable Bank owned life Insurance Other real estate owned Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Interest, taxes and other liabilities Other short-term borrowings Long-term debt Capital securities Total Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common stock (5,011 shares issued and outstanding) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying Notes to Consolidated Financial Statements 3 Consolidated Statements of Income (Amounts in thousands, except per share data) (Unaudited) Three Months Ended March 31, 2014 Three Months Ended March 31, 2013 INTEREST INCOME Loans receivable and fees on loans $ $ Securities available for sale: Taxable Exempt from taxable income Other investment income 45 30 Federal funds sold 38 40 Total Interest Income INTEREST EXPENSE Deposits Other borrowed funds Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision forLoan Losses NON-INTEREST INCOME Securities gains (losses), net - (4
